Opinion issued September 10, 2020




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-20-00487-CV
                             ———————————
                           ROBERT GREEN, Appellant
                                          V.
           ALIEF INDEPENDENT SCHOOL DISTRICT, Appellee


                    On Appeal from the 333rd District Court
                             Harris County, Texas
                       Trial Court Case No. 2019-48281


                           MEMORANDUM OPINION

      The parties, representing that they no longer wish to pursue this appeal, have

filed a joint motion to dismiss the appeal. The parties have agreed that they will bear

their own appellate costs. See TEX. R. APP. P. 42.1(d). No opinion has issued. See

TEX. R. APP. P. 42.1(c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(2)(A), 43.2(f). We direct the Clerk of this Court that costs are to be taxed

against the parties who incurred the same. See TEX. R. APP. P. 42.1(d). We dismiss

all other pending motions as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Hightower and Adams.




                                           2